                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Michael D. Benson,                                          Civil No. 17-266 (DWF/TNL)

                     Plaintiff,

                                                                     MEMORANDUM
v.                                                              OPINION AND ORDER

Jodi Harpstead1, Comm. of the Dept.
of Human Services, et al.,

                     Defendants.


Michael D. Benson, pro se.

Ralph John Detrick, Assistant Attorney General, Minnesota Attorney General’s Office,
counsel for Defendants.


                                   INTRODUCTION

      This matter is before the Court on Plaintiff Michael D. Benson’s (“Benson”) pro

se Rule 60 Motion to Vacate this Court’s order and judgment adopting Magistrate Judge

Tony N. Leung’s July 29, 2020 Report and Recommendation.2 (Doc. No. 148




1
       Pursuant to Fed. R. Civ. P. 25(d), Jodi Harpstead, in her official capacity as the
current commissioner of the Department of Human Services, is automatically substituted
for former commissioner Emily Johnson Piper. Fed. R. Civ. P. 25(d).
2
        The Court grants deference to Benson as a pro se litigant and construes his Motion
liberally. United States v. Sellner, 773 F.3d 927, 932 (8th Cir. 2014) (quoting Erickson v.
Pardus, 551 U.S. 89, 94 (2007).
(“Motion”).) Defendants oppose Benson’s Motion. (Doc. No. 149 (“Def. Opp.”).) For

the reasons set for the below, the Court respectfully denies Benson’s Motion.

                                    BACKGROUND

      The factual background for the above-entitled matter is clearly and precisely set

forth in the July 29, 2020 Report and Recommendation (Doc. No. 141 (“Report and

Recommendation”)) and is incorporated by reference herein. In brief, Benson is

involuntarily committed to the Minnesota Sex Offender Program (“MSOP”). In January

2017, Benson brought this action against officers and employees of the Minnesota

Department of Human Services under 42 U.S.C. § 1983, asserting numerous violations of

his civil rights. (See generally, Doc. No. 1.) After dispositive motion practice, Benson’s

remaining claims included a First Amendment Retaliation claim, a Fourth Amendment

claim based on unclothed visual body searches, and a Fourteenth Amendment procedural

due process claim based on placement in the MSOP’s High Security Area (“HSA”).

(Report and Recommendation at 31-48.)

      Defendants filed a motion for summary judgment on the remaining claims in

November 2019. (Doc. Nos. 95.) On July 29, 2020, the Magistrate Judge recommended

that Defendants’ Motion for Summary Judgment be granted, and that Benson’s claims be

dismissed. (Report and Recommendation at 49.) Benson did not file an objection to the

Magistrate Judge’s recommendation that his claims be dismissed. This Court adopted the

Report and Recommendation in its entirety on August 19, 2020 and entered judgment the

next day. (Doc. Nos. 145 (“Order”), 147 (“Judgment”).) Benson did not file an appeal.




                                            2
       Benson now moves this Court to vacate its Order and Judgment pursuant to

Fed. R. Civ. P. 60 based on the Eighth Circuit’s recent decision in Karsjens v. Lourey,

988 F.3d 1047 (8th Cir. 2021).3 (See generally Motion.) He claims that the Judgment

should be vacated because Karsjens changed the law by making the “shocks the

conscience” standard inapplicable to his claims. (Id.) Benson asserts that he consistently

argued that the “shocks the conscience” standard was inappropriate, and that Karsjens

shows that he was correct.4 (Id. at 3-9.)

                                      DISCUSSION

       Rule 60(b) enumerates specific circumstances in which a party in a civil case may

receive relief from final judgment. Fed. R. Civ. P. 60(b). The reasons include mistake,

newly discovered evidence, and fraud, among others. Id. The Rule concludes with a

catchall provision which provides that a court may lift judgment for “any other reason

3
       In Karsjens, the Eighth Circuit found that because civilly committed individuals
may not be subject to punishment, Fourteenth Amendment substantive due process
claims alleging punitive conditions of confinement should not be addressed under the
“shocks the conscience” standard. 988 F.3d at 1053-54. The Eighth Circuit directed that
the appropriate standard for such claims is to determine whether the conditions were
“‘imposed for the purpose of punishment or whether [they were] but an incident of some
other legitimate governmental purpose’” Id. (quoting Bell v. Wolfish, 441 U.S. 520, 538
(1979).) Henceforth, the Court refers to this standard as the Bell standard.
4
        Benson appears to conflate the “deliberate indifference” standard with the Bell
standard. (See, e.g., Motion at 10.) While Karsjens did find that the “deliberate
indifference” standard should be applied to claims of inadequate medical care, it directed
that claims related to punitive conditions of confinement be addressed under the Bell
standard. Karsjens, 988 F.3d at 1054. Here, Benson’s only claim analogous to the
punitive conditions of confinement claims in Karsjens is his Fourteenth Amendment
claim based on his HSA placements. As discussed below, the Magistrate Judge already
addressed this claim under the Bell standard.



                                            3
that justifies relief.” Fed. R. Civ. P. 60(b)(6). “Rule 60(b) vests wide discretion in the

courts,” but “relief under Rule 60(b)(6) is available only in extraordinary circumstances.”

Buck v. Davis, 137 S. Ct. 759, 777 (2017) (internal quotation marks and citation omitted).

“In determining whether extraordinary circumstances are present, a court may consider a

wide range of factors.” Id. at 778. Still, relief under Rule 60(b)(6) is “exceedingly rare

as it requires an ‘intrusion into the sanctity of final judgment.’” Doe v. Tsai, Civ.

No. 08-1198 (DWF/AJB), 2010 WL 11643581, *3 (D. Minn. Dec. 9, 2010) (quoting In

re Guidant Corp. Implantable Defibrillators Prods. Liab. Litig., 496 F.3d 863, 868 (8th

Cir. 2007). “The rule attempts to strike a proper balance between the conflicting

principles that litigation must be brought to an end and that justice should be done.”

Harley v. Zoesch, 413 F.3d 866, 870 (8th Cir. 2005) (internal quotation marks and

citation omitted).

       Benson does not specify the provision of Rule 60(b) under which he seeks relief.

Because his Motion stems from his claim that Karsjens changed the law applicable to his

case, the Court construes his Motion under the catchall provision in Rule 60(b)(6). See

Kansas Pub. Emps. Ret. Sys. v. Reimer & Kroger Associates, 194 F.3d 922, 925 (8th

Cir. 1999) (construing claim that change in law warranted relief from judgment under

Rule 60(b)(6)).

       Defendants argue that Benson’s Motion should be denied because “any change in

the law effected by Karsjens is not an exceptional circumstance warranting relief under

Rule 60(b)(6).” (Def. Opp. at 3-6.) Defendants also argue that even if a change in law

were an exceptional circumstance, Karsjens has no bearing on the judgment in this case


                                              4
because the Magistrate Judge did not apply the “shocks the conscience” standard to any

of Benson’s claims. (Id. at 6.) The Court agrees.

       As discussed above, motions granted under Rule 60(b) are exceedingly rare, and

those under Rule 60(b)(6) require a showing of extraordinary circumstances. Buck,

137 S. Ct. at 778.5 Here, Benson correctly points out a change in law with respect to the

standard applicable to Fourteenth Amendment substantive due process claims alleging

punitive conditions of confinement. The Court finds that this reason alone though, is

insufficiently extraordinary to vacate its Judgment. “Generally, a change in the law that

would have governed the dispute, had the dispute not already been decided, is not by

itself an extraordinary circumstance.” Kansas Pub. Emps. Ret. Sys., 194 F.3d at 925.

This is because “[s]ociety’s powerful countervailing interest in the finality of judgments

simply requires that each case have an end, though the law continues to evolve.”6 Id.

       Moreover, even if a change in law were sufficiently extraordinary under

Rule 60(b)(6), the Court finds that the decision in Karsjens would not affect the

Judgment in this case because the Magistrate Judge did not dismiss any of his claims

5
        The Eighth Circuit has held that Relief under Rule 60(b)(6) is available “only
where exceptional circumstances have denied the moving party a full and fair opportunity
to litigate his claim and have prevented the moving party from receiving adequate
redress.” Harley,413 F.3d at 871. Here, the record reflects that Benson had ample
opportunity to litigate his claims fully and fairly.
6
       Importantly, Rule 60(b) is not intended to substitute for a timely appeal. United
States v. Mosbrucker, 340 F.3d 664, 665 (8th Cir. 2003). Benson did not object to the
Report and Recommendation dismissing his claims, nor file a timely appeal. He may not
now rely on Rule 60(b) to advance arguments he fully litigated, lost on the merits, and
declined to appeal.



                                             5
under the “shocks the conscience” standard. (See generally, Report and

Recommendation.) As noted above, Benson’s only claim analogous to the punitive

conditions of confinement claims in Karsjens is his Fourteenth Amendment due process

claim based on his HSA placements. Importantly, Magistrate Judge Leung already

addressed this claim under the Bell standard and dismissed it because he found that the

placements were reasonably related to the legitimate governmental of maintaining

security and order at the MSOP. (Report and Recommendation at 38-42.) Thus, the

Court finds that the recent Karsjens decision has no impact on the Judgment in this case.

                                     CONCLUSION

       For the reasons set forth above, the Court finds that a change in law is an

insufficiently extraordinary reason to vacate Benson’s sentence under Rule 60(b)(6).

Even if it were, the Court finds that the relevant change in law does not affect Benson’s

case because his Fourteenth Amendment claim was already dismissed under the correct

standard. Therefore, Benson’s motion is respectfully denied.

                                         ORDER

       Based on the files, record, and proceedings herein, and for the reasons stated

above, IT IS HEREBY ORDERED that Plaintiff Michael D. Benson’s pro se Rule 60

Motion to Vacate this Court’s order and judgment adopting Magistrate Judge Tony N.

Leung’s July 29, 2020 Report and Recommendation ([Doc. No. 148]) is respectfully

DENIED.

Dated: July 8, 2021                s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge


                                             6
